Citation Nr: 1014773	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
"female problems," to include uterine fibroids, ovarian 
cysts, pelvic inflammatory disease, and status post cone 
biopsy and hysterectomy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to special monthly compensation 
based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
March 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for PTSD and 
"female problems" including uterine fibroids, ovarian 
cysts, pelvic inflammatory disease, cone biopsy, and 
hysterectomy.  The RO also determined that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to special monthly compensation based on 
loss of use of a creative organ.  The appellant perfected an 
appeal of the RO's decision in May 2008.  

Before the matter was certified to the RO, in an April 2009 
rating decision, the RO granted service connection for pelvic 
adhesive disease and assigned an initial zero percent 
disability rating, effective December 19, 2006.  The denials 
of the remaining claims on appeal were confirmed and 
continued.  

In connection with her appeal, the appellant testified at a 
Board hearing at the RO in December 2009.  

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by a claimant's description of the 
claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In 
its decision below, the Board has reopened the previously 
denied claim of service connection for PTSD.  Additional 
evidentiary development, however, is necessary prior to 
addressing the merits of the underlying claim.  Given the 
Court's decision in Clemons, on remand, the RO should 
consider the claim of service connection for a psychiatric 
disorder, including PTSD.

As set forth in more detail below, a remand is necessary with 
respect to the claims of service connection for a psychiatric 
disorder, including PTSD, "female problems," and special 
monthly compensation.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the 
appellant's claims of service connection for PTSD and 
"female problems."  Although she was notified of the RO's 
decisions and her appellate rights, she did not perfect an 
appeal within the applicable time period.

2.  In December 2006, the appellant requested reopening of 
her claims of service connection for PTSD and "female 
problems."  

3.  The evidence received since the last final rating 
decision denying service connection for PTSD and "female 
problems" relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision which denied service 
connection for PTSD and "female problems" is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
19.129, 19.192, 20.304 (2004).

2.  New and material evidence has been received to warrant 
reopening of the claims of service connection for PTSD and 
"female problems."  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2009).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error at this juncture.


Background

In pertinent part, the appellant's service treatment records 
show that she was seen on numerous occasions in connection 
with various gynecological complaints.  Diagnoses included 
herpetic lesion of the labia and pthiriasis pubis, 
folliculitis of the labia, dysmenorrhea, vaginal infection, 
Gardnerella vaginalis, trichomoniasis, chlamydia, Bartholin 
cyst, pelvic inflammatory disease, pelvic adhesive disease, 
severe cervical dysplasia, severe multifocal cervical 
intraepithelial neoplasia, chronic cervicitis, infertility, 
and possible fallopian tube blockage.  The service treatment 
records also document that the appellant underwent various 
gynecological procedures during service, including a cone 
biopsy, endocervical curetting, and colposcopy.  

The appellant's service treatment records also document a 
period of residential treatment for cocaine dependence in 
December 1992.  No additional psychiatric abnormalities were 
identified during her period of active service.  

The appellant's service personnel records show that she 
served in Saudi Arabia from January 6, 1991, to May 20, 1991, 
with the 2nd Transportation Company attached to the 4th 
Transportation Battalion.  During this period, her military 
occupational speciality was vehicle driver.  

In April 1993, shortly after her separation from active 
service, the appellant submitted an original application for 
VA compensation benefits, seeking service connection for 
multiple disabilities, including cervical dysplasia.  In 
connection with her claim, she was scheduled for a VA medical 
examination but she failed to report without explanation.  

In an October 1993 rating decision, the RO granted service 
connection for chronic cervicitis, claimed as dysplasia, and 
assigned an initial zero percent rating, effective March 20, 
1993.  The appellant was notified of the RO's decision and 
her appellate rights in an October 1993 letter, but she did 
not appeal.  

In June 1998, the appellant submitted a claim of service 
connection for several additional disabilities, including 
PTSD.  The appellant also requested service connection for a 
cervix/OBGYN condition, which the RO interpreted as a request 
for an increased rating for her service-connected cervicitis.  

In support of her claims, the RO received private clinical 
records showing that in July 1993, the appellant requested 
referral to an infertility specialist.  In June 1996, she 
underwent a hysterosalpingogram in connection with her report 
that she had been unable to conceive a child.  The impression 
was normal endometrium, loculated spillage on the left with 
questionable terminal hydrosalpinx, and terminal hydrosalpinx 
on the right with no free spillage.  In December 1997 letter, 
the appellant's physician noted that he had discussed various 
options with the appellant, including in vitro fertilization 
(IVF).  He also recommended additional fertility workup.  

In June 1998, the appellant underwent VA gynecological 
examination at which she complained that she had been unable 
to have a child.  The appellant was scheduled for a pelvic 
ultrasound, but she failed to report.  

In connection with her claim of service connection for PTSD, 
the RO requested stressor information from the appellant, but 
she failed to respond.  

The appellant was afforded a VA psychiatric examination in 
July 1998, at which she reported that during her Gulf War 
service, she had been exposed to Scud attacks while stationed 
in Saudi Arabia.  The appellant also acknowledged a history 
of drug abuse, including cocaine and crack, which she claimed 
began during service.  After examining the appellant, the 
examiner diagnosed her as having cocaine dependence and a 
personality disorder, not otherwise specified.  No other 
psychiatric disability was identified.  

In a June 1999 rating decision, the RO denied service 
connection for PTSD, finding that the record contained no 
evidence of a current diagnosis of PTSD.  The RO also denied 
service connection for cocaine dependence, finding that the 
condition was due to willful misconduct and not a disability 
for VA compensation purposes.  Finally, the RO confirmed and 
continued the zero percent rating assigned for the 
appellant's service-connected cervicitis.  The appellant was 
notified of the RO's decision and her appellate rights in a 
June 1999 letter, but she did not appeal.  

In April 2004, the appellant again submitted a claim of 
service connection for PTSD.  She claimed that during her 
tour of duty in Desert Storm, she had experienced "events 
that haunts [sic] me day and night."  Specifically, she 
indicated that she had been staying at "Colbolt Towers" in 
Saudi Arabia and that in February or March 1991, she had lost 
her best friend, C.W., in the "booming" there.  She also 
claimed that she was "physical and mentally abuse [sic] on 
active duty, by my husband."  

In her April 2004 claim, the appellant also indicated that 
she was suffering from "female problems" and was unable to 
have children due to multiple infections she had had while on 
active duty.  In a January 2004 letter, the RO asked her to 
"tell us the specific name of your "female problems" 
disability.  The appellant did not respond.  

In support of the appellant's claims, the RO obtained VA 
clinical records dated from January 2004 to March 2005.  In 
pertinent part, these records show that in January 2004, the 
appellant was admitted to the substance abuse treatment 
program for addiction to cocaine.  During a psychosocial 
assessment in February 2004, she reported that she had been 
diagnosed as being sterile.  She indicated that she had never 
been diagnosed as having a psychiatric disability.  The 
diagnoses included cocaine dependence.  In August 2004, the 
appellant had an abnormal PAP and surgery was recommended.  
In September 2004, the appellant complained of nightmares.  
She also indicated that she had been experiencing 
gynecological problems and discussed her feelings about a 
hysterectomy.  The diagnoses were PTSD and cocaine abuse.  

The appellant underwent VA medical examination in December 
2004.  She reported a history of PTSD as well as fibroids.  
The diagnoses were PTSD and leiomyoma/fibroids.

In a March 2005 rating decision, the RO denied service 
connection for PTSD, finding that the record contained no 
evidence that the appellant's PTSD was incurred during active 
service.  The RO also denied service connection for "uterine 
fibroids, ovarian cysts, pelvic inflammatory disease, cone 
biopsy (claimed as female problems)" and special monthly 
compensation based on the loss of use of a creative organ, 
finding that although the service treatment records 
documented treatment for "female problems" during service, 
the record indicated that the appellant was not currently 
being treated for the female problems shown during service.  
Special monthly compensation based on the loss of use of a 
creative organ was also denied.  Although the appellant was 
notified of the RO's decision and her appellate rights in an 
April 2005 letter, she did not appeal.

In December 2006, the appellant again requested reopening of 
her claim of service connection for PTSD.  She also requested 
reopening of her claim of service connection for "female 
problems," including uterine fibroids and residuals of a 
hysterectomy, as well as special monthly compensation based 
on the loss of use of a creative organ.  

In response to the RO's request for information regarding her 
claimed stressors, the appellant claimed that between January 
15, 1991, and January 17, 1991, her unit came under multiple 
Scud attacks while they were living at "Kobol Towers" 
[presumably Khobar Towers] in Saudi Arabia.  After a "few 
weeks" of living under attack, she recalled that her unit 
moved to "Log Basis Ego" [presumably Log Base Echo] where 
Scuds were launched at a warehouse there.  The appellant 
indicated that a week after her May 1991 departure from Saudi 
Arabia, she learned that her best friend, C.W., had been 
killed there.  

The appellant also claimed that she had been the victim of 
spousal abuse on several occasions during active service.  
She described one incident in which her spouse had pushed her 
into a china cabinet.  She stated that she thereafter ran 
into the bathroom where her spouse "bunched" a glass window 
above her head, causing it to break and cut her head and 
shoulders.  In support of her assertions, she submitted a 
copy of an April 1989 service treatment record showing that 
she sought treatment for a contusion and superficial 
lacerations she had sustained during an argument with her 
spouse.  

In support of her claim, the appellant also submitted copies 
of select post-service clinical records.  In pertinent part, 
these post-service treatment records show that in April 1993, 
while a military dependent, the appellant underwent lysis and 
cold knife conization of the cervix due to cervical dysplasia 
with positive endocervical curettage and pelvic adhesive 
disease with secondary infertility.  

Additional VA clinical records dated to April 2009 show that 
the appellant underwent a hysterectomy in July 2006 for 
symptomatic fibroids.  She also continued to receive 
treatment for substance abuse and PTSD, as well as depression 
and dysthymia.  

In an August 2008 clinical note, the appellant's VA physician 
indicated that she had reviewed the appellant's service 
treatment records and concluded that her current abdominal 
and pelvic adhesive disease is more than likely related to 
the medical conditions she incurred during service.  The VA 
physician noted that in October 1989, the appellant was 
diagnosed as having pelvic inflammatory disease, a cause of 
adhesions.  She also noted that in April 1993 [which the 
Board notes is shortly after the appellant's discharge from 
active service], the appellant underwent a laparoscopy that 
identified pelvic adhesive disease.  

In an April 2009 rating decision, the RO granted service 
connection for pelvic adhesive disease and assigned an 
initial zero percent rating, effective December 19, 2006.  
The denial of service connection for the appellant's 
remaining "female problems" was confirmed and continued.  

At her December 2009 Board hearing, the appellant testified 
that she had experienced numerous stressors during her tour 
of duty in Saudi Arabia.  She recalled coming under Scud 
attack between January and February 1991 at Khobar Towers in 
Saudi Arabia.  She also recalled seeing dead bodies on the 
side of the road while driving a truck.  Finally, the 
appellant recalled that her friend, C.W., had been killed 
shortly after she left Saudi Arabia.  With respect to her 
claim of service connection for "female problems," the 
appellant essentially contended that as a result of the 
various gynecological conditions she experienced during 
service, as well as the numerous procedures she underwent to 
treat those conditions, she had had to undergo a hysterectomy 
and became infertile.  




Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain diseases, including a 
psychosis, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such veteran's 
service, then his or her lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

Where a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the appellant's 
service records may corroborate the account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1100, 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, the credibility of newly presented evidence 
must be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As delineated in detail above, in a June 1999 rating 
decision, the RO denied service connection for PTSD, finding 
that the record contained no evidence of a current diagnosis 
of PTSD.  The appellant was notified of the RO's decision and 
her appellate rights in a June 1999 letter, but she did not 
appeal.  

In April 2004, the appellant requested reopening of her claim 
of service connection for PTSD and further requested service 
connection for "female problems."  Evidence received in 
support of that claim included VA clinical records showing a 
diagnosis of PTSD as well as treatment for gynecological 
conditions.  

In a March 2005 rating decision, the RO again denied service 
connection for PTSD, finding that the record contained no 
evidence that the appellant's PTSD was incurred during active 
service.  The RO also denied service connection for "female 
problems" on the basis that her current gynecological 
conditions were not shown during service.  Although the 
appellant was duly notified of the decision and her appellate 
rights, she did not appeal.  Thus, the Board finds that the 
March 2005 rating decision is final and not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  The 
appellant does not contend otherwise.  

In this appeal, the appellant again seeks to reopen her claim 
of service connection for PTSD, as well as her claim of 
service connection for "female problems."  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

Thus, the Board has reviewed all of the evidence of record, 
with particular attention to the additional evidence received 
since last final rating decision in March 2005.  Applying the 
facts in the case to the criteria set forth above, the Board 
concludes that new and material evidence has been received to 
reopen the previously denied claims of service connection for 
PTSD and "female problems."  

As noted, the appellant's claim of service connection for 
PTSD was previously denied by the RO in March 2005 on the 
basis that the record did not contain evidence indicating 
that the appellant's PTSD had been incurred during active 
service.  The evidence received since that decision includes 
medical evidence showing continued treatment for PTSD as well 
as detailed statements from the appellant regarding her in-
service stressors which she contends triggered her PTSD.  

The detail provided by the appellant regarding her in-service 
stressors is new in that it was not previously of record.  
Given the criteria for establishing service connection for 
PTSD, her statements are also material in that they relate to 
an unestablished fact necessary to substantiate the claim.  
Presuming the credibility of her stressor statements as 
required by Justus, the Board finds that the additional 
evidence received raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  For 
these reasons, the Board finds that the additional evidence 
received since the final March 2005 rating decision is new 
and material evidence within the meaning of 38 C.F.R. 
§ 3.156.  The claim of service connection for PTSD is 
therefore reopened.

With respect to the issue of entitlement to service 
connection for "female problems," such claim was previously 
denied by the RO in March 2005 on the basis that the record 
did not contain evidence indicating that the appellant's 
current "female problems" had been incurred during active 
service.  The evidence received since that decision includes 
an August 2008 note from the appellant's VA physician linking 
current gynecological conditions to her active service.  This 
evidence is new in that it is not previously of record.  
Additionally, this evidence is material in that it relates to 
an unestablished fact necessary to substantiate the claim.  
The Board also notes that based on the VA physician's 
statement, the RO has awarded service connection for pelvic 
adhesive disease, further changing the factual basis of the 
claim in light of the possible application of 38 C.F.R. 
§ 3.310.  For these reasons, the Board finds that the 
additional evidence received since the final March 2005 
rating decision is new and material evidence within the 
meaning of 38 C.F.R. § 3.156.  The claim of service 
connection for "female problems" is therefore reopened.

Although adequate for the limited purposes of reopening the 
claim, the additionally received evidence is not sufficient 
to allow the grant of the benefits sought.  See e.g. Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained 
below, additional development is necessary before the Board 
may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for "female problems," to include uterine 
fibroids, ovarian cysts, pelvic inflammatory disease, and 
status post cone biopsy and hysterectomy, is granted.


REMAND

For several reasons, this matter is not yet ready for 
appellate review.  

First, the record on appeal may be incomplete.  As best the 
Board can discern from reviewing the available record, the 
appellant has received treatment from several VA facilities 
in the New York metropolitan area since her separation from 
active service.  The appellant has submitted copies of some 
of these records and the RO has obtained additional VA 
clinical records.  It appears, however, that some records may 
be outstanding.  For example, at her December 2009 Board 
hearing, the appellant claimed that she had been receiving 
treatment for the past five years at "Belford VA."  It is 
unclear to which facility the appellant refers.  

The appellant is advised that it is her responsibility to 
submit or identify records of treatment in support of her 
claims.  See 38 U.S.C.A. § 5107(a) (West 2002); see also 38 
C.F.R. § 3.159(c) (providing that it is the claimant's 
responsibility to provide enough information to identify and 
locate private medical records, including the custodian 
holding the records, the condition for which treatment was 
provided, and the time frame covered by the records).  The 
appellant is advised that in order to ensure that the record 
on appeal is complete, she should provide VA with a complete 
list of medical facilities possessing records relevant to her 
claims, including the time frame covered by those records.  

With respect to her claim of service connection for PTSD, the 
Board finds that the appellant has provided sufficient detail 
to trigger VA's duty to assist her in obtaining corroborative 
evidence of her claimed stressors.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part III,  Subpart iv, Chapter 4, 
section H, Topic 29 (December 13, 2005).  These stressors 
include Scud attacks on her unit at Khobar Towers in Saudi 
Arabia between January and February 1991; Scud attacks on her 
unit at Log Base Echo between February and March 1991; and 
the death of her friend, C.W., in Saudi Arabia in May 1991.  
In that regard, the Court has provided guidance in the 
corroboration of some types of noncombat stressors, including 
the corroboration, by unit history, of a veteran's depiction 
of rocket attacks.  See e.g. Pentecost v. Principi,  16 Vet. 
App. 124 (2002) (holding that records supporting Marine 
veteran's statements of rocket attacks at Da Nang sufficient 
corroboration of noncombat stressor evidence showing 
independent evidence of stressful event).  Thus, additional 
evidentiary must be accomplished on remand.

The Board also notes that the appellant has reported that she 
was the victim of spousal abuse during active service and 
that such abuse may have led to PTSD.  As discussed above, 
service treatment records document an episode in which she 
was treated for injuries sustained in an argument with her 
spouse.  The Board finds that this evidence is sufficient to 
corroborate this particular stressor.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997) (in requiring corroboration of every 
detail, VA defined "corroboration" too narrowly); see also 
Patton v. West, 12 Vet. App. 272 (1999).  The sufficiency of 
a stressor, however, is a medical determination for an 
examining mental health professional.  Cohen v. Brown, 10 
Vet. App. 128, 140-41 (1997).  In the present case, the 
record does not clearly indicate that a PTSD diagnosis has 
been made or considered pursuant to DSM-IV on the basis of a 
corroborated in-service stressor.  Thus, the Board finds that 
an examination is necessary.  38 C.F.R. § 3.159(c)(4).

Given the evidence of record, the Board also finds that a VA 
medical examination is necessary with respect to the 
appellant's claim of service connection for "female 
problems."  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).  The Board notes that this is consistent with the 
request made by the appellant's representative at the 
December 2009 Board hearing.  

Finally, the Board notes that the appellant is also seeking 
service connection for special monthly compensation for loss 
of use of a creative organ.  This issue is obviously 
"inextricably intertwined" with the issue of entitlement to 
service connection for "female problems."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  Accordingly, a decision on 
this issue is deferred pending completion of the actions 
requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and ask that she identify, with the 
assistance of her representative if 
necessary, all medical facilities where 
she received treatment for her claimed 
disabilities since her separation from 
service, as well as the time frame of 
such treatment.  After obtaining any 
necessary authorization, the RO should 
obtain any outstanding medical records.

2.  The RO should assist the appellant in 
obtaining evidence to corroborate her 
claimed stressors, including Scud attacks 
on her unit at Khobar Towers in Saudi 
Arabia between January and February 1991; 
Scud attacks on her unit at Log Base Echo 
between February and March 1991; and the 
death of her friend, C.W., in Saudi 
Arabia in May 1991.  

3.  The appellant should then be 
scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to whether the appellant 
has symptoms that meet the diagnostic 
criteria for PTSD, due to a corroborated 
in-service stressor, including in-service 
spousal abuse or any other stressor for 
which the RO is able to obtain 
corroborative evidence.  If another 
psychiatric diagnosis is deemed 
appropriate, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is 
causally related to the appellant's 
active service or any incident therein.  
The report of examination must include a 
complete rationale for all opinions 
rendered.

4.  The appellant should also be 
scheduled for a VA gynecological 
examination for the purpose of 
determining the nature and etiology of 
her claimed "female problems," to 
include residuals of a hysterectomy.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be requested to provide an opinion 
as to whether any current gynecological 
condition identified on examination, 
including uterine fibroids, ovarian 
cysts, pelvic inflammatory disease, or 
status post hysterectomy, is causally 
related to the appellant's active 
service, any incident therein, or any 
current service-connected disability, 
including pelvic adhesive disease or 
chronic cervicitis.  The report of 
examination must include a complete 
rationale for all opinions rendered.

5.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the appellant's claims, 
considering all the evidence of record.  
If the benefits sought remain denied, the 
appellant and her representative should 
be provided a Supplemental Statement of 
the Case and an appropriate period of 
time to respond.  

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


